BNY MELLON FUNDS TRUST Certificate of Amendment The undersigned, Vice President of BNY Mellon Funds Trust (the "Trust"), a trust with transferrable shares of the type commonly called a Massachusetts business trust, does hereby certify to the Secretary of State of the Commonwealth of Massachusetts that, pursuant to the Trust's Amended and Restated Declaration of Trust dated June 5, 2000 (the "Declaration of Trust"), and by the affirmative vote of a majority of the Trustees of the Trust at a meeting duly called and held on June 5, 2012, the Declaration of Trust is amended to provide that the names of the following series of the Trust, as established by previous Certificate of Designation, are changed as follows: Old Name of Series New Name of Series BNY Mellon Mid Cap Stock Fund BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Stock Fund BNY Mellon Small Cap Multi-Strategy Fund /s/ Joseph M. Chioffi Joseph M.
